Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claim Objections

Claims 1-4, 6, and 9-12 are objected to because of the following antecedent basis informalities.  The Examiner understands the claim to mean:

Claim:

 “the pixel of the target region” ; “not the pixel of the halftone dot region”; and “not the pixel of the halftone dot region”; 
“the pixel of the halftone dot region”
“the pixel of the halftone dot region”
“a plurality of pixels of the target region”; “is the pixel of the halftone dot region”; and “is not the pixel of the halftone dot region”

6. “the pixel of the halftone dot region”
9. “not the pixel of the halftone dot region”; and “not the pixel of the halftone dot region”;
10. “not the pixel of the halftone dot region”; and “not the pixel of the halftone dot region”
11. “not the pixel of the halftone dot region”; and “not the pixel of the halftone dot region”
12. “not the pixel of the halftone dot region”; and “not the pixel of the halftone dot region”.


Appropriate correction is required.



	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Determination unit:  Claims 1-4, 6, 8, and 10
Specifying unit:  Claims 1, 9, and 10.
Correction unit:  Claims 1, 9, and 10.
Reading unit: Claims 6, 7, and 8.
Printing unit:  Claim 7.
Transmission unit: Claim 8.

and dependent claims therefrom.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:

 “CPU” [0040]  performing the processes in FIGs 11, 12, and 16.
 “CPU” [0040]  performing the processes in FIGs 11, 12, and 16.
 “CPU” [0040]  performing the processes in FIGs 11, 12, and 16.
“scanner” [0034]
“PRINTER 12” [FIG. 3]
“A LAN controller (LANC) 2200 (a transmitting unit) is connected to the LAN 10, and image data for output and information for device control are input and output between the LANC 2200 and a user personal computer (user PC) 20. A local interface (local IF) 2210 is an interface, such as a universal serial bus (USB) or Centronics interface, and is connected to a user PC 21 and the printer 120 via a cable 11 and inputs and outputs data. A modem 2220 is connected to the public line 12 and inputs and outputs data” [0041].

In Applicant’s Pre-Grant Publication (US 2021/0195059 A1).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter

Per correction of the claim objections (antecedent basis issues).  Claims 1-12 are allowed.

The closest reference of record is Sugahara (US 2017/0201648 A1).  In the Applicant’s independent claims 1, 9, 10, 11, and 12 the reference of Sugahara does not teach:

a correction unit configured to increase a luminance value of the pixel of the target region based on a first correction amount in a case where the first determination unit determines that the pixel of the target region is not a pixel of the halftone dot region and the second determination unit determines that the value specified by the specifying unit is less than the predetermined value, or to increase the luminance value of the pixel of the target region based on a second correction amount less than the first correction amount in a case where the first determination unit determines that the pixel of the target region is not a pixel of the halftone dot region and the second determination unit determines that the value specified by the specifying unit is greater than or equal to the predetermined value.

9.  a correction unit configured to increase a luminance value of the pixel of the target region based on a first correction amount in a ease where the first determination unit determines that the pixel of the target region is not a pixel of the halftone dot region and the second determination unit determines that the saturation specified by the specifying unit is less than the predetermined value, or to increase the luminance value of the pixel of the target region based on a second correction amount less than the first correction amount in a case where the first determination unit determines that the pixel of the target region is not a pixel of the halftone dot region and the second determination unit determines that the saturation specified by the specifying unit is greater than or equal to the predetermined value.

10.  a correction unit configured to increase a luminance value of the pixel of the target region in a case where the first determination unit determines that the pixel of the target region is not a pixel of the halftone dot region and the second determination unit determines that the value specified by the specifying unit is less than the predetermined value, or to not correct the luminance value of the pixel of the target region in a case where the first determination unit determines that the pixel of the target region is not a pixel of the halftone dot region and the second determination unit determines that the value specified by the specifying unit is greater than or equal to the predetermined value.

11. increasing a luminance value of the pixel of the target region based on a first correction amount in a case where the first determination determines that the pixel of the target region is not a pixel of the halftone dot region and the second determination determines that the specified value is less than the predetermined value, or increasing the luminance value of the pixel of the target region based on a second correction amount less than the first correction amount in a case where the first determination determines that the pixel of the target region is not a pixel of the halftone dot region and the second determination determines that the specified value is greater than or equal to the predetermined value.

12. increasing a luminance value of the pixel of the target region based on a first correction amount in a case where the first determination determines that the pixel of the target region is not a pixel of the halftone dot region and the second determination determines that the specified value is less than the predetermined value, or increasing the luminance value of the pixel of the target region based on a second correction amount less than the first correction amount in a case where the first determination determines that the pixel of the target region is not a pixel of the halftone dot region and the second determination determines that the specified value is greater than or equal to the predetermined value.

Sugahara fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).


Relevant Prior Art

Ikari (US 2018/0249044 A1)

A target area of image data of a scanned document is set, in which the target area has a predetermined size and a target pixel, characteristic amounts indicating the brightness at two pixels among the plurality of pixels included in the set target area are obtained, a determination is made on whether or not the difference between the obtained characteristic amounts indicating the brightness is higher than a threshold, a brightness correction amount is decided based on a characteristic amount indicating the brightness of the target pixel and the result of the determination, and the brightness characteristic amount indicating the brightness of the target pixel is corrected based on the decided correction amount. [ABSTRACT]


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675